 Case 2:18-cv-08048-SVW-JC Document 164 Filed 12/02/19 Page 1 of 1 Page ID #:5871

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-08048-SVW-JC                                          Date   December 2, 2019
 Title             Vernon Unsworth v. Elon Musk




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                             Maria Bustillos
                 Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                    R Christopher Chatham                                    Alexander Spiro
                       G Taylor Wilson                                       Michael T Lifrak
                     Jonathan D Grunberg                                    Robert M Schwartz
                         L Lin Wood                                            William Price
                    Nicole Jennings Wade                                     Ellyde Thompson
 Proceedings:                 FINAL PRETRIAL CONFERENCE


         Conference held. The Court orders that the case will proceed to trial as scheduled.




                                                                                        1        :      17
                                                               Initials of Preparer          PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
